DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al (US 20140355559) in view of Park et al (US 20140328302).

As to claim 1 and 8 Gao discloses a method and a base station (Park Fig.10) comprising: a processor configured to determine locations of control channel elements (CCEs) within a set of resource blocks (RBs) for transmission of a physical downlink control channel (PDCCH) (Gao S201 of Fig.4, ¶0043, ¶0044-the E-CCE is carried on the RE of the RB pair when being transmitted, and the E-CCEs make up the E-PDCCH.......in different systems, in determining the number of E-CCEs included in each RB pair, the locations and numbers of subcarriers occupied by different E-CCEs may be preset,) wherein: when the set of RBs is a first set of RBs, the CCEs are within the first set of RBs, when the set of RBs is a second set of RBs, the CCEs are within the second set of RBs, (Gao ¶0043- 1st sentence- A base station maps more than one E-CCE onto an RB pair, where each E-CCE is mapped onto a corresponding first resource subset and a corresponding second resource subset respectively), 
Gao however is silent where when the set of RBs is a third set of RBs the CCEs are according to one of: only within the first set of RBs or only within the second set of RBs, and first CCEs of the CCEs are within the first set of RBs and remaining CCEs of the CCEs are within the second set of RBs, wherein the third set of RBs is a union of the first set of RBs and the second set of RBs; and a transceiver operably connected to the processor, the transceiver configured to transmit the PDCCH. However in an analogous art Park remedies this deficiency: Park Fig. 9 ¶102- last sentence-  E-CCEs 0 and 1 can be allocated to PRB pair 1, E-CCE 0 can be allocated to resources #0 and #1 of PRB pair 1 and E-CCE 1 can be allocated to resources #2 and #3 of PRB pair 1. Similarly, E-CCEs 2 and 3 can be allocated to PRB pair 4, E-CCEs 4 and 5 can be allocated to PRB pair 8, and E-CCEs 6 and 7 can be allocated to PRB pair 10. Fig.10, ¶0104-4th sentence-  E-CCE 0 is divided and allocated to VRB pairs #1 and #2 and thus E-CCE 0 is divided and allocated to PRB pairs #1 and #8 according to the VRB-to-PRB mapping). ¶0155, s1230 of Fig.12.
 Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Gao with that of Park for the purpose of using various allocation schemes of RBs for E-PDCCH. 

As to claim 2 and 9 the combine teachings of Gao and Park disclose the method and base station of claims 1 and 8 respectively, wherein the transceiver is further configured to transmit: first configuration information providing the first set of RBs and the second set of RBs, and second configuration information indicating candidate locations of CCEs for a PDCCH transmission within the first set of RBs and within the second set of RBs (Park Fig.9 and 10; ¶102,¶104). 

As to claim 3 and 10 the combine teachings of Gao and Park disclose the method and base station of claims 1 and 8 respectively wherein a minimum number of CCEs for the PDCCH transmission is smaller when the set of RBs is the first set of RBs or the second set of RBs than when the set of RBs is the third set of RBs (Park Table 3;  2. One CCE/E-CCE is configured or One CCE/E-CCE is divided and mapped to mapped within one RB pair. multiple RB pairs.)

As to claim 4 and 11 the combine teachings of Gao and Park disclose the method and base station of claims 1 and 8 respectively, wherein a maximum number of CCEs for the PDCCH transmission is smaller when the set of RBs is the first set of RBs or the second set of RBs than when the set of RBs is the third set of RBs (Park ¶0116- 2nd sentence-a maximum of 2 E-CCEs can be transmitted in one RB pair, as shown in FIG. 8)

As to claim 5 and 12 the combine teachings of Gao and Park disclose the method and base station of claims 1 and 8 respectively, wherein: the set of RBs is the third set of RBs, the first and second sets of RBs do not have any common RB, the RBs of the first and second sets of RBs are contiguous in frequency (Park Fig.9 and 10 ¶0102, ¶104), a CCE includes resource elements groups (REGs) (Park ¶107), a REG includes resource elements (REs) for multiplexing a demodulation reference signal (DM-RS) (Park ¶106- 16 E-REGs (i.e. E-REG 0 to E-REG 15) can be provided for one PRB pair. REs other than REs to which DMRSs are mapped, and the DM-RS in a first REG in the first set of RBs has same precoding as the DM-RS in a second REG in the second set of RBs (Park ¶0121).

As to claim 6 and 13 the combine teachings of Gao and Park disclose the method and base station of claims 1 and 8 respectively, wherein: the first set of RBs and the second set of RBs do not have any common RB, the first set of RBs includes two RBs, the second set of RBs includes four RBs, and the third set of RBs includes six RBs (Park ¶0131- 2nd sentence- Here, the size of a partition (or subband) can be determined as 6 RBs and 8 partitions (or subbands) can be configured within the system bandwidth. Indexes of the 8 subband).

As to claim 7 and 14 the combine teachings of Gao and Park disclose the method and base station of claims 1 and 8 respectively, wherein a maximum number of candidate locations of CCEs is larger when the set of RBs is the first set or the second set than when the set of RBs is the third set (Park ¶0044- ¶0045) . 

As to claim 15 Gao discloses a user equipment (UE) comprising (Gao Fig.11): a processor configured to determine locations of control channel elements (CCEs) within a set of resource blocks (RBs) for reception of a physical downlink control channel (PDCCH) (Gao S201 of Fig.4, ¶0043, ¶0044-the E-CCE is carried on the RE of the RB pair when being transmitted, and the E-CCEs make up the E-PDCCH.......in different systems, in determining the number of E-CCEs included in each RB pair, the locations and numbers of subcarriers occupied by different E-CCEs may be preset,), wherein: when the set of RBs is a first set of RBs, the CCEs are within the first set of RBs, when the set of RBs is a second set of RBs, the CCEs are within the second set of RBs(Gao ¶0043- 1st sentence- s more than one E-CCE onto an RB pair, where each E-CCE is mapped onto a corresponding first resource subset and a corresponding second resource subset respectively); 
Gao however is silent where when the set of RBs is a third set of RBs, the CCEs are according to one of: only within the first set of RBs or only within the second set of RBs, and first CCEs of the CCEs are within the first set of RBs and remaining CCEs of the CCEs are within the second set of RBs, wherein the third set of RBs is a union of the first set of RBs and the second set of RBs; and a transceiver operably connected to the processor, the transceiver configured to receive the PDCCH.
However in an analogous art Park remedies this deficiency: Park Fig. 9 ¶102- last sentence-  E-CCEs 0 and 1 can be allocated to PRB pair 1, E-CCE 0 can be allocated to resources #0 and #1 of PRB pair 1 and E-CCE 1 can be allocated to resources #2 and #3 of PRB pair 1. Similarly, E-CCEs 2 and 3 can be allocated to PRB pair 4, E-CCEs 4 and 5 can be allocated to PRB pair 8, and E-CCEs 6 and 7 can be allocated to PRB pair 10. Fig.10, ¶0104-4th sentence-  E-CCE 0 is divided and allocated to VRB pairs #1 and #2 and thus E-CCE 0 is divided and allocated to PRB pairs #1 and #8 according to the VRB-to-PRB mapping). ¶0155, s1230 of Fig.12.
 Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Gao with that of Park for the purpose of using various allocation schemes of RBs for E-PDCCH. 

As to claim 16 the combine teachings of Gao and Park disclose the UE of Claim 15, wherein the transceiver is further configured to receive: first configuration information providing the first set of RBs and the second set of RBs, and second configuration information indicating candidate locations of CCEs for a PDCCH reception within the first set of RBs and within the second set of RBs(Park Fig.9 and 10; ¶102,¶104).

As to claim 17 the combine teachings of Gao and Park disclose the UE of Claim 15, wherein a minimum number of CCEs for the PDCCH reception is smaller when the set of RBs is the first set of RBs or the second set of RBs than when the set of RBs is the third set of RBs(Park Table 3;  2. One CCE/E-CCE is configured or One CCE/E-CCE is divided and mapped to mapped within one RB pair. multiple RB pairs.).

As to claim 18 the combine teachings of Gao and Park disclose the UE of Claim 15, wherein a maximum number of CCEs for the PDCCH reception is smaller when the set of RBs is the first set of RBs or the second set of RBs than when the set of RBs is the third set of RBs(Park ¶0116- 2nd sentence-a maximum of 2 E-CCEs can be transmitted in one RB pair, as shown in FIG. 8).

As to claim 19 the combine teachings of Gao and Park disclose the UE of Claim 15, wherein: the set of RBs is the third set of RBs, the first and second sets of RBs do not have any common RB, the RBs of the first and second sets of RBs are contiguous in frequency(Park Fig.9 and 10 ¶0102, ¶104), a CCE includes resource elements groups (REGs) (Park ¶107), a REG includes resource elements (REs) for multiplexing a demodulation reference signal (DM-RS) (Park ¶106- 16 E-REGs (i.e. E-REG 0 to E-REG 15) can be provided for one PRB pair. REs other than REs to which DMRSs are mapped), and the DM-RS in a first REG in the first set of RBs has same precoding as the DM-RS in a second REG in the second set of RBs(Park ¶0121)..

As to claim 20 the combine teachings of Gao and Park disclose the UE of Claim 15, wherein: the first set of RBs and the second set of RBs do not have any common RB, the first set of RBs includes two RBs, the second set of RBs includes four RBs, and the third set of RBs includes six RBs(Park ¶0131- 2nd sentence- Here, the size of a partition (or subband) can be determined as 6 RBs and 8 partitions (or subbands) can be configured within the system bandwidth. Indexes of the 8 subband)..


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shimezawa et al- Base Station Apparatus, Terminal Apparatus, Communication Method, Integrated Circuit, and Communication System- US 20150036615, ¶0128, Fig.5, ¶0107- 5th to 8th sentences; ¶106, ¶107- 1st – 3rd and 7th sentence.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK V ROSE whose telephone number is (571)270-7460. The examiner can normally be reached 9am- 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DERRICK V ROSE/Examiner, Art Unit 2462